Citation Nr: 1622991	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  06-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 25, 2010.

2.  Entitlement to an increased rating in excess of 70 percent for PTSD from February 25, 2010.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).

4.  Entitlement to service connection for claimed degenerative joint disease of the right hip.

5.  Entitlement to service connection for claimed low back pain, including as secondary to the right hip condition.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1978 to November 1983, from February to June 1985, and from January 1991 to May 1991.  He also served with the Army National Guard from May 1993 to May 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2004 and May 2009 rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board remanded the Veteran's low back and hip claims to the RO in October 2009, December 2011 and April 2013 in an effort to obtain pertinent missing service treatment records.  

In October 2011 while on remand, the Veteran properly perfected an additional appeal for entitlement to an increased rating in excess of 50 percent for PTSD.  This claim is therefore now before the Board for adjudication.  For the following reasons, the Board has recharacterized this issue to be framed as entitlement to an initial rating in excess of 50 percent for PTSD.  Historically, the Veteran initially filed his claim for service connection in February 2007.  In May 2009, a rating decision granted service connection and awarded the Veteran a 50 percent disability rating, effective February 28, 2007, the date of his original claim.  

On February 25, 2010, the Veteran submitted correspondence indicating he wished to file a claim for an increase rating for his PTSD.  In conjunction with this correspondence, he submitted treatment medical records and statements supporting his claim.  See April 2009 through February 2010 Veteran's Center treatment medical records and March 2010 statement.  He was afforded a VA examination in April 2010.  Importantly, each of these pieces of evidence were received by the RO within one year of the Veteran's original grant of service connection.  

In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see 38 C.F.R. § 3.156(b).  VA is then required to provide a "directly responsive" determination as to whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Mitchell v. McDonald, 27 Vet. App. 431, 437 (2015). Hence, if VA does not make the necessary determination, the underlying claim remains pending.  Mitchell, 27 Vet. App. at 437-38.   

In Beraud v. McDonald, the Federal Circuit clarifies that submissions during the one year appeal period affect the scope of the claim being adjudicated and the potential award received.  766 F.3d 1402 (Fed. Cir. 2014).  By way of analogy, even in a circumstance where VA awards a Veteran a higher disability rating, the primary consideration remains whether the proper effective date was attributed to that assigned rating.  Id., citing to Bond v. Shinseki 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, proper consideration of these submissions is required in order to correctly ascertain the full extent of a Veteran's claim and or future award.
  
To that point, the RO issued a subsequent May 2010 rating decision denying an increased rating.  However, this decision did not contain a "directly responsive" determination as to whether the additional documents received by the RO constituted new and material evidence.  Without such a determination, the Veteran's original rating decision failed to become final.  As a result, the Board considers the current claim to be for entitlement to an initial rating in excess of 50 percent, as noted on the title page of this decision.

With that said, while pending appeal before the Board the RO issued a July 2014 rating decision which increased the Veteran's rating from 50 to 70 percent, effective February 25, 2010.  This grant of an increased rating does not automatically remove Board jurisdiction.  See AB v. Brown, 6 Vet. App. 35 (1993).  Rather the Veteran is presumed to be seeking the maximum allowable benefit, as the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.  

Finally, the Board notes that in the case of Rice v. Shinseki, 22 Vet. App. 447
(2009), the Court held that a claim for TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran maintains that he is incapable of substantially gainful employment as a result of his service connected PTSD.  Accordingly, the issue of TDIU has been raised by the record and it is therefore listed on the title page of this decision.

The issues of entitlement to service connection for claimed degenerative joint disease of the right hip and entitlement to service connection for claimed low back pain, including as secondary to the right hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to February 25, 2010, the Veteran's PTSD is shown to have resulted in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's PTSD is not shown to have resulted in total occupational and social impairment during the entirety of the appeal period.

3.  The evidence of record demonstrates that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met for the period prior to February 25, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a 100 percent PTSD rating have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TIDU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The duty to notify has been met.  See April 2007, June 2008, March 2010 and April 2014 VCAA.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789  F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  Social Security Administration, VA Medical Center and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his attorney has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Laws and Regulations

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).
Diagnostic Code 9411 addresses PTSD.  Under that code, a 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4 .130.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2014).

Factual Background

The Board notes it has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In that regard, treatment medical records dated in 2006 and 2007 include the Veterans reports of chronic fear of losing control, anger, insomnia, nightmares, irritability, impatience, suspicion, and anxiety as well as regularly being in a state of hyperarousal.  These records also indicate that the Veteran had been unemployed since 2004.  See Philadelphia VAMC records.

On March 8, 2007 the Veteran's VA psychologist Dr. F. C., MD., submitted a mental health impairment questionnaire.  The contents and symptomology discussed in this questionnaire were noted as having been present for a least one year prior to its submission.  With regard to symptomology, the Veteran suffered from: feelings of guilt or worthlessness, difficulty thinking or concentrating, psychomotor agitation or retardation, emotional withdrawal or isolation, motor tension, pressure of speech and sleep disturbance.  

Dr. C. then opined that the Veteran had a wide range of deficiencies in the mental abilities and aptitudes necessary to conduct both skilled and unskilled work.  In pertinent part, the Veteran was opined to be unable to meet competitive standards in: maintaining attention for two hour segments, working in coordination with or near others, performing at a consistent pace without interruptions from psychologically based symptoms, dealing with normal work stress, setting realistic goals, interacting appropriately with the general public, maintaining socially appropriate behavior, adhering to basic standards of neatness and cleanliness and traveling in unfamiliar places.  Moreover, he had serious limitations to: having a complete normal workday or workweek, getting along with co-workers or peers, exhibiting behavioral extremes, responding appropriately to changes in a routine work setting, and understanding, remembering and carrying out detailed work instructions.  Finally Dr. C. indicated that his average GAF score was a 48 and his highest was a 50.


In May 2008, Dr. C. prepared a letter discussing the current severity of the Veteran's disability.  Dr. C states that: 

Despite treatment, the Veteran remains highly reactive to triggers with subsequent impulsive behaviors.  He has been arrested by the police and has had numerous altercations with family and friends.... He has chronic pain issues related to his military experience.  His chronic pain is a constant reminder of his military experiences.  Chronic pain intensifies his PTSD symptoms by making him more irritable and prone to angry outbursts.  He has difficulty initiating and sustaining relationships.  He tends to isolate himself.  Calls for help from family and helping professionals are followed by periods of isolation and withdrawal.  He does not return telephone calls or messages.  

In April 2009, the Veteran was afforded a VA examination.  On examination, he was determined to have functional impairment.  Specifically, his PTSD significantly interfered with his normal daily activities and employment functioning.  In describing the impact on normal daily functioning, the examiner noted that he suffers from daily reliving of his military trauma.  Such traumatic memories cause him to experience persistent symptoms which interfere with his day to day functioning.  These symptoms include: social isolation, chronic sleep impairment, irritability, daily flashbacks, nightmares, difficulty concentrating, angry outbursts, and difficulty in personal relationships.  The examiner indicated that he also had moderate impairment in thought processing and communication.  In terms of employability, the examiner stated that the Veteran was unable to comprehend that his years of inconsistency, and inability to hold down stable employment was a direct result of his PTSD.  His GAF score was noted as 50.  

Finally, the Veteran reported past suicidal ideation but no actual attempts.  He also reported hearing voices telling him to hurt others approximately once every six months.  He indicated that he never listened to the voices.  The Board notes that the record is silent as to further reports of the Veteran hearing these voices.

In April 2010, the Veteran was afforded a second VA examination.  At the time of this examination, the claims file was unavailable.  On examination, the examiner found that he had functional impairment including: sleeping difficulties, intrusive thoughts, hypervigilance, being short tempered, argumentative and easily startled, an inability to be in crowds, some social isolation and withdrawal, past suicidal ideation, depressed mood, flashbacks and anxiety.  He had no suicidal or homicidal ideations at the time of examination.  The examiner noted that the Veteran had a limited capacity for adjustment and still had an active military demeanor.  He was found to be competent to maintain his finances.  Additionally, he could maintain the activities of daily living including feeding himself, hygiene and dressing appropriately.  Lastly, he had adequate interpersonal relationships and he was able to run errands around the community with no difficulty whatsoever.  His GAF score was noted as 53.

In September 2010, Dr. C. indicated in a Veteran Center progress note that the Veteran was improperly rated at 50 percent for his PTSD.  Rather the severity of his PTSD met the criteria for a 70 percent rating.  In discussing, the stability of his symptomology Dr. C. noted that he called "regularly with dire warnings about consequences to others should he lose his temper... these telephone calls are his way of coping with his anger."

In October 2011, the Veteran reported that he had trouble dealing with the real world.  He also noted being constantly paranoid, making poor decisions and not thinking clearly.   He reported being scared of going to jail, because he could not control his temper.  In support of his assertions he noted, threatening a stranger because her child was riding a bicycle too close to him on the boardwalk.  He also referenced his poor decision making in his continued decisions to move.

In October 2011, Dr. C. prepared a follow-up letter to inform the RO about the current status of the Veteran's PTSD.  Dr. C. stated:

[The Veteran's] PTSD is complicated by characterological traits that make it difficult for him to make progress in treatment.  In fact, [his] PTSD has gotten worse over time...More recently we have worked together clinically with little improvement.  It has never been necessary to invoke Tarasoff v. Regents of California in my dealings with [him], but I have had many moments when his homicidal ideation has given me concern.  He has difficulty controlling urges to hurt his family members, particularly his brothers and sisters.  He has difficulty accessing VA healthcare because he often has thoughts of harming his care providers....

So far, he has been able to manage his impulse to hurt people, but it has been a struggle for him.  He moved out of his neighborhood where he grew up because he feared hurting people in his neighborhood who may confront him about his war zone experiences.  In his new community in Ocean City, he is still over-reactive to residents in his building.   He avoids most of his neighbors because of fears of hurting them.  [He] feels threatened by an off-hand comment about how he is doing, his voice becomes loud, he begins rapid-fire return of questions and his speech becomes somewhat illogical and perseverative of his war-zone experience.  [He] has been unsuccessful in adapting to stressful circumstances.  We have worked on simple behavioral interventions ("no jail" policy) that seems to work but it has not reduced repeated stressful interactions with his family or his partner.

From July through December 2012, Dr. C. reported that the Veteran was still attempting to control his anger through preplanning and the use of techniques such as remembering that he did not want to end up in jail.  See Veteran Center progress notes.  

In January 2013, Dr. C. indicated that the Veteran's mood was still somewhat volatile, but he was managing to control his behavior with reminders of negative consequences.  See Veteran Center progress notes.  Thereafter, Dr. C. indicated he had gotten into separate confrontations with his sister and a security guard.  He also chastised/cursed at a woman about the manner in which she was raising her child. Notably, this final encounter occurred during a super bowl party at the home of the Veteran's friend.

From April 2013 to April 2014, the Veteran was indicated as having difficultly controlling his hyperarousal symptoms and understanding the warning signs that he was losing control of his anger.  See Veteran Center progress notes.  Thereafter, he was noted as getting easily confused and angry around emotionally charged issues including: his finances, family matters, or perceived slights by others, some of whom were medical professionals.  See Veteran Center progress notes.  To aid in controlling his temperament, the Veteran was instructed to "write things down" as to not forget or misinterpret information.  Veteran Center progress notes continue to record his struggles with anger and agitation.  He also had a persistent exaggerated belief about the world and others.

In July 2014, the Veteran was afforded a fourth VA examination; again the claims file was not present for review.  At the time, his reported symptoms were chronic anxiety, suspiciousness, middle insomnia, mild memory loss, blunted affect, intrusive recollections of military service based on traumas, recurrent nightmares, dissociative flashbacks, diminished interested in participation in daily activities, feeling detached/estranged from family and friends, restricted range of affect, irritability, occasional displays of verbal aggression, impairment of concentration and memory skills, hypervigilance and difficulty initiating and maintaining relationships.  

The examiner noted that he had difficulty adapting to stressful circumstances, including in work or a work-like setting.  Overall, he was noted as having occupational and social impairment with reduced reliability and productivity.  In concluding the examination, the examiner opined that the Veteran had experienced a moderate increase in the frequency and severity of his global symptoms since his last PTSD examination.  No GAF score was recorded.

Finally review of the record establishes that throughout the pendency of the appeal the Veteran has maintained relationships with his mother, siblings, his cousin, a friend and his partner of 20 years.  See Veteran's Center treatment medical records dated from 2009 to 2014; see also 2006 to 2014 VAMC Philadelphia treatment medical records.  The record indicates that he regularly vacations with his partner to tourist destinations, and occasion also vacations with her family.  Id. 

Analysis
With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his PTSD warrants a 70 percent initial evaluation prior to February 25, 2010.  The medical and lay evidence supports a finding of occupational and social impairment.  Review of his GAF scores during the appeal indicates that he has had moderate to serious symptomatology.  Furthermore, he has deficiencies in most areas including work, judgment, thinking and mood, as well as, family and interpersonal relations.  He has unprovoked irritability with periods of rage, depression, and difficulty adapting to stressful circumstances including socializing.  His medical records reflect a near constant history of impaired impulse control with not just family members, but also his life partner, neighbors, health care providers and strangers.  Moreover, the record reveals that he has a generally impaired ability to maintain appropriate behavior, communication and thought processing.  The severity of his current impairment is evident in his need to preplan encounters with others when there is even the slightest indication that his initial responses might be seen as inappropriate or plainly aggressive.  As such, the Board finds that an initial 70 percent evaluation is warranted prior to February 25, 2010.

The Board finds that the Veteran did not meet the criteria for a disability rating in excess of 70 percent for his PTSD at any time during the claims period.  As will be addressed below, the evidence clearly establishes that the Veteran's PTSD symptoms totally impair his ability to work.  However, the record does not establish that he also had total social impairment as is required for a 100 percent PTSD schedular disability rating.  

In regard to social impairment, the record establishes that although there are signs of dysfunction, he has maintained a relationship with his mother, siblings and other family members.  He visits them somewhat regularly for the holidays and on other occasions.  Additionally, the record indicates that he has some friendships.  Most importantly, the Veteran has maintained a romantic, personal relationship with his partner for over twenty years.  The record also specifies that he regularly goes on vacation with her and on occasion with her family.  

Furthermore, gross impairment in thought processes or persistent delusions or hallucinations, or grossly inappropriate behavior simply has not been shown by the record.  Indeed, the Veteran has consistently been found to have at least fair judgement and has continually been able to take care of his daily needs.  

The Board acknowledges that one of the Veteran's primary contentions is that a 100 percent disability rating is warranted because he is in persistent danger of harming others.  See 2014 Statement of an Accredited Representative.  In that regard, he in essence asserts that the level of danger he represents to other is best reflected in Dr. C.'s consideration of sending Tarasoff letters.  For clarification purposes, Tarasoff v. Regents of University of California is a prominent case which outlines the duties of mental health professionals.  See 17 Cal. 3d 425, 131 Cal. Rptr. 14 (Cal. 1976).  Generally, the case stands for the proposition that mental health professionals have a duty to warn individuals if they are in serious danger of suffering violence at the hands of an unstable patient.  Id.  

To that point, the record does reflect that the Veteran has instances of homicidal ideation particularly directed at his family members and even healthcare professionals.  However, the record does not indicate that the Veteran posed a persistent danger to others.  Importantly, Dr. C. clearly stated that she had never felt it necessary to invoke Tarasoff.  Rather, in discussing his threatening statements Dr. C. only indicated that there were "moments" that she was concerned about his ideations.  Moreover, Dr. C. has stated, and the record reflects, that he has consistently been able to control his impulses not to hurt others, though it is at times difficult.  Therefore, a 100 percent rating is not warranted on the basis that the Veteran posed a persistent danger to others during the pendency of the appeal.

In sum, the evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent.  The Board recognizes that the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence of record demonstrates significant impairment in occupational and social functioning, the treatment records and multiple VA examination reports were not indicative of the total social impairment that is required for a 100 percent rating.  

There is also no indication in the medical evidence of record that the Veteran's PTSD warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  Although on occasions clinicians indicated periods of increased symptomology, as previously discussed, they did not warrant a rating of a 100 percent.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or frequent emergency treatment for his PTSD. While the Veteran has not worked since 2004, the issue of entitlement to a TDIU has been addressed separately.  Overall, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein. Accordingly, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to TDIU

As indicated above the Board has incorporated the claim of TDIU as it was raised by the record.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU. 38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran is currently service-connected for PTSD.  A 70 percent rating has not been assigned for the entire appeal period. As he has a single disability that is 60 percent disabling or more, the schedular requirements under 38 C.F.R. § 4.16(a)  have been met.  Indeed, after a review of the evidence, the Board determines that the Veteran is unemployable due to his service connected PTSD alone, which would meet the schedular requirements of 4.16(a). 

The record reflects that the Veteran has been unemployed since 2004 which is prior to the pendency of the appeal.  See Veteran's January 2005 Social Security Administration Work History Report.  He was last employed in the summer of 2004 as a dough roller at a pizzeria.  See April 2009 VA Examination Report.

With that said, treatment medical records clearly establish that Veteran has severe difficulty performing both skilled and unskilled work.  The severity of his impairments are best evidenced by Dr. C.'s aforementioned 2007 mental health impairment questionnaire.  Specifically, he has an array of symptomology which causes his him to be constantly irritable, suspicious, and aggressive.  His PTSD also makes it difficult for him to interact appropriately with others.  These symptoms in turn cause him to lose patience, focus and comprehension.  Significantly, as evidence above, he has been noted by both VA examiners and clinicians to be unable to handle the stresses of even a relaxed work environment.  His inability to handle stress is a direct result of the severity and unpredictability of his PTSD symptomology.  Furthermore, the April 2009 examiner makes clear that the Veteran's inability to maintain employment was a direct result of his PTSD.  

In the Board's view, it is abundantly clear that the Veteran's social and occupational functioning is significantly impaired.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  His PTSD symptomology causes him to be at a minimum unpredictably aggressive and abusive.  It is highly unlikely that he would realistically be able to obtain and maintain gainful employment.  Accordingly, TDIU is therefore warranted on the basis of his service connected PTSD.

Special Monthly Compensation

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC).  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley the Court held that, SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more.  See 38 U.S.C.A. §1114(s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

The Board does not find that an SMC rating is for application.  Here for the entirety of the appeals claim period, the Veteran was solely service connected for PTSD.  Moreover, the record does not contain an indication that the Veteran has been rendered housebound.  Rather, the record reflects that he traveled to meetings, homes of extended relatives, therapy sessions and other locations throughout the pendency of the appeal.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to February 25, 2010 is granted.

Entitlement to an initial rating in excess of 70 percent for PTSD for the entirety of the claims appeal period is denied.

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

As to the Veteran's claims for entitlement to service connection for low back and hip disabilities, the Board finds that further development is necessary.  The Veteran contends that service connection is warranted for these disabilities for varying reasons.  In pertinent part, he has consistently argued that he initially injured his hip and back while on a run conducted during Army National Guard active duty for training.  See September 2004 Statement in Support of the Claim.  

As indicated above, these claims have been remanded on three separate occasions in an attempt to locate the Veteran's missing Army National Guard service treatment records.  Review of the claims file reveals that, to date, these records have not been located.  See April 23, 2013 US Army Human Resources Command Correspondence.  

Nevertheless, the Board will concede the Veteran's reports of in-service injury.  In the instant case, he has consistently and competently reported that during a run in 2000/2001 he unknowingly caught his foot between rocks causing him to fall.  See September 2004 Statement.  During this incident he twisted his hip and back resulting pain and swelling thereafter.  In support of his assertions, he has submitted a statement by his friend D. I.  See September 2004 Statement.  D. I. confirms that immediately following his return from National Guard training she witnessed him walking with a limp.  D. I. also reported that she notice that he was in pain and had swelling to his right hip and back.  The Board notes that the Veteran is competent to report pain and injury in-service.  Additionally, D. I. is also competent to report what she witnessed firsthand.  As a result, the Board will concede the Veteran's highly probable reports of in-service injury.  

With that said, during the pendency of the appeal the Veteran has had an array of diagnoses of low back and hip disabilities.  See VAMC Philadelphia records. However, he has yet to be afforded a VA examination to determine whether these disabilities are related to his service.  Therefore, a remand is necessary to afford the Veteran VA examinations to determine the nature and etiology of these disabilities.  See McClendon v. Nicholson, 20 Vet App. 79 (2006).
While on Remand, any outstanding treatment records should be obtained before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain VA treatment medical records not already associated with the claims file.

2. Schedule the Veteran for an appropriate examination by an examiner with sufficient expertise to determine the nature and etiology of any low back and hip disabilities that he may have.  The examiner must review the claims file and note that review in the report.  Any additional studies should be performed. 

Following an interview, examination, and complete review of the file, the examiner should opine whether:

It is at least as likely as not (probability of 50 percent or greater) that the Veteran's low back and hip disabilities are causally related to the conceded in-service injury.  

It is as least as likely as not that the Veteran's low back disability was caused or aggravated by his right hip disability?

In making this determination the examiner must specifically address the following:

(a) Treatment medical records dated shortly after service separation which establish that the Veteran reported back and hip pain.  See August 16, 2004 VAMC treatment medical records.  At that time, the Veteran reported that he "was on a forced march (half-running) over rocky ground, and he got his right foot caught between the rocks, and his  right hip "jammed: up into the joint, and he fell, twisting his body, and trying to break his fall with his arms/hands outstretched.  He was limping as he got up, and was unable to continue the march."

(b) The Veteran and D. I.'s lay statements regarding his injury, as well as his reports of experiencing continuous symptoms of low back pain and hip pain since that time.

(c) The examiner must address the severity of the Veteran's disabilities noted at the time of his ER visit in 2004.

a. Special attention is directed to October and November 2004 VAMC Philadelphia treatment records which note that two years post service separation the Veteran was classified as having severe degenerative joint disease of the right hip and physicians were considering whether he needed a hip replacement.  

(d) The examiner must address whether the severity of his hip arthritis at that time indicates that this disability would have been present while he was in-service and whether it could have been aggravated by service.

(e) The examiner must address the significance of this a January 10, 2005 VAMC treatment medical records which indicates that the Veteran's right lower back pain was likely a muscular strain caused by his right hip degenerative joint disease.  

NOTE: The Veteran's Army National Guard Records during the period in which he reports injuring himself have been formally found unavailable.  In that regard, the Board has conceded the Veteran's report of in-service injury as a result of a marching/running accident.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


